IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF JEAN B.                     : No. 37 WM 2018
AUGUSTINE, DECEASED, ALCINDA A.              :
NENSEL, NANCY PALMER AND SALLY               :
A. LINT                                      :
                                             :
             v.                              :
                                             :
PETER C. AUGUSTINE AND DANIEL E.             :
AUGUSTINE                                    :
                                             :
PETITION OF: ALCINDA A. NENSEL,              :
NANCY PALMER AND SALLY A. LINT               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.